Case 8:17-cv-00826-MSS-AEP Document 62 Filed 04/10/19 Page 1 of 1 PageID 2529



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                      Case No: 8:17-cv-826-T-35AEP

SAID RUM,

      Defendant.


                                        ORDER

      THIS CAUSE comes before the Court for consideration of the Defendant’s Motion

for Summary Judgment, (Dkt. 30); the Response in opposition thereto filed by the United

States, (Dkt. 55); Defendant’s Reply, (Dkt. 61); the United States’ Motion for Summary

Judgment, (Dkt. 31); the Response in opposition thereto filed by the Defendant, (Dkt. 58);

and the United States’ Reply.     (Dkt. 60)   Pursuant to 28 U.S.C. § 636, this Court

REFERS the Parties’ motions to the Honorable Magistrate Judge Anthony E. Porcelli for

entry of a Report and Recommendation.

      DONE and ORDERED in Tampa, Florida, this 10th day of April, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Person
